Exhibit 10.4

 



TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of June 30, 2015
and, by and between, APPLIED OPTOELECTRONICS, INC., a Delaware corporation (the
“Borrower”) and each Additional Grantor that may become a party hereto after the
date hereof (each of the Borrower and each Additional Grantor being a “Grantor”
and collectively the “Grantors”) and EAST WEST BANK, as Agent for and
representative of the Lender Parties (in such capacity, the “Agent”). If there
are no Guarantors that are party to this Agreement, the term “Grantors” shall
refer only to the Borrower.

 

WHEREAS, the Grantor has granted a security interest in and continuing Lien on
the Collateral (including the trademarks subject of this Agreement) to the Agent
pursuant to the Security Agreement, and desires to enter into this Agreement for
purposes of affirming such grant to the Agent, and providing a short-form medium
to facilitate the recording of such security interest in the applicable
governmental offices.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

Section 1. Affirmation and Grant of Security. The Grantor hereby affirms its
grant to the Agent of, and grants to the Agent, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the trademarks listed on Schedule I to secure the Secured Obligations.

 

Section 2. Recordation. The Grantor authorizes and requests that the
Commissioner of Patents and Trademarks and any other applicable government
officer record this Agreement.

 

Section 3. Grants, Rights and Remedies. This Agreement has been entered into in
conjunction with the provisions of the Security Agreement. The Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and remedies of, the Agent with respect to the Collateral are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated herein by reference as if fully set forth herein.

 

Section 4. Miscellaneous. The Grantor agrees that neither this Agreement nor any
term hereof may be changed, waived, discharged or terminated, except by an
instrument in writing signed by the party (including, if applicable, any party
required to evidence its consent to or acceptance of this Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought.
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

 

Section 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CHOICE OF LAW PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.

 

1

 

IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

 

 



 

  APPLIED OPTOELECTRONICS, INC.       By:     /s/ Stefan J. Murry   Name: Stefan
J. Murry   Title: CFO and Chief Strategy Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

SCHEDULE I

REGISTERED TRADEMARKS

 

Registration No. Country Mark Registration Date 2,535,730 USA

AOI

 

02-05-2002 2,832,440 USA

AOI (Stylized)

 

04-13-2004 3,001,557 USA

APPLIED OPTOELECTRONICS, INC.

 

09-27-2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

TRADEMARK APPLICATIONS

 

Appl. No. Country Mark 86/059,040 USA

AAOI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



4

